Citation Nr: 1432709	
Decision Date: 07/22/14    Archive Date: 07/29/14

DOCKET NO.  09-13 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for sinusitis.

2.  Entitlement to service connection for sinusitis.

3.  Entitlement to service connection for vertigo, to include as secondary to service-connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A.M. Clark, Counsel

INTRODUCTION

The Veteran served on active duty from September 1986 to March 1991.   

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

This case was most recently before the Board in February 2011, when a claim for service connection for right ear hearing loss was reopened and remanded; a service connection claim for tinnitus of the right ear was granted.  The Board additionally remanded his new and material claim for service connection for sinusitis.  In a February 2012 rating decision the RO granted his claim for service connection for right ear hearing loss.  Because he has not appealed the rating or effective date assigned to this disability, no claim regarding this disorder is in appellate status at this time. 

The issue of entitlement to a total disability evaluation due to individual unemployability as a result of service-connected disabilities (TDIU) has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The Board has not only reviewed the Veteran's physical claims file, but also the Veteran's file on the 'Virtual VA' system to insure a total review of the evidence.

The issue of entitlement to service connection for vertigo is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1.  In a decision dated in February 2004, the Board denied a claim to reopen service connection for sinusitis essentially based on the determination that a current disability was not shown; the Veteran did not appeal the February 2004 decision.   

2.  The evidence received since the February 2004 Board decision is new and raises a reasonable possibility of substantiating the claim for service connection for sinusitis.   

3.  The Veteran's sinusitis was incurred in service.


CONCLUSIONS OF LAW

1.  The February 2004 Board decision that denied a claim to reopen service connection for sinusitis is final.  38 U.S.C.A. § 7104 (West 2002), 38 C.F.R. § 20.1100 (2013).

2.  New and material evidence has been received since the February 2004 Board decision that denied a claim to reopen service connection for sinusitis and that service connection claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§  3.156, 20.1100 (2013).

3.  The criteria for service connection for sinusitis have been met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material 

The Veteran has been pursuing a claim for service connection for sinusitis since separation from service.  The claim on the merits, or reopening of the claim, has been repeatedly denied by the RO.  Most recently, the Veteran appealed one of the previous RO denials, which resulted in a February 2004 Board denial of his claim.  The Board essentially denied the claim based on the fact that the evidence of record did not establish the Veteran had a current disability.  The Veteran did not appeal the decision and the decision became final. 

The evidence received since the last final February 2004 Board decision includes private and VA treatment records.  Significantly, these new private treatment records reflect treatment for chronic sinusitis.  See September 2008 private treatment record.  These treatment records are both new and material and raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a); Shade v. Shinseki, 24 Vet. App. 110 (2010).  The claim is thereby reopened.  

Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§  1110, 1131 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  

Finally, 38 U.S.C.A. § 1154(a) requires that VA give 'due consideration' to 'all pertinent medical and lay evidence' in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, '[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

Service treatment records reflect treatment for sinus infections.  An August 1990 separation examination reflected a normal clinical evaluation of his sinuses.  An August 1991 VA examination, only a few months following separation from service, noted a diagnosis of a history of sinusitis.  The Veteran asserts that he has suffered from sinus problems since service.  The Board notes that he has filed numerous claims since separation from service asserting service connection for this disability.  Current treatment records demonstrate a diagnosis of sinusitis.  See September 2008 private treatment record. 

Given that the record reflects that the Veteran experienced sinus problems during active service and is currently diagnosed with chronic sinusitis, his sinus problems are thus attributed to active service.  Resolving reasonable doubt in favor of the Veteran, a grant of service connection for sinusitis is therefore warranted.  See 38 C.F.R. §§ 3.102, 3.303, 3.304.

ORDER

New and material evidence having been received, the claim for service connection for sinusitis is reopened.

Service connection for sinusitis is granted.





REMAND

The claim for service connection for vertigo was denied by the RO in February 2013.  The Veteran subsequently filed a timely notice of disagreement in May 2013.  As this is the case, a statement of the case should have been issued at that time. As the record does not contain a statement of the case, the claim must be remanded so that one can be afforded.  See Manlincon v. West, 12 Vet. App. 238 (1999).  The Veteran should be allowed the opportunity to file a substantive appeal to the Board should he so choose.

Accordingly, the case is REMANDED for the following action:

The RO shall issue a statement of the case addressing the issue of entitlement to service connection for vertigo. Only if the Veteran submits a timely substantive appeal addressing this issue should it be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


